Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status 
Claims 1, 3-12, 21-22, 25, and 29-32 are pending.  Claims 2, 13-20, 23-24, and 26-28 are canceled.  Claims 5, 8, and 12 are withdrawn. 
Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 29 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claim 29, the limitation “at least one crystallization…or continuous crystallization” renders the claim indefinite.  It is not clear if this is the same or different crystallization recited in claim 1. 
Claim Rejections - 35 USC § 103
Claims 1, 3, 6, 9-11, 21-22, 25, and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over CN20102938583 by East China University of Sci and Tech (ECU)
In regard to claim 1, ECU teaches a method for producing purified coenzyme Q10 (abstract; [0008]).  ECU teaches passing a CoQ10 containing crude product through a first 
ECU teaches preparing based on the first CoQ10 containing intermediate product a second CoQ10 containing intermediate product ([0012]).  
ECU teaches obtaining purified CoQ10 product based on the second CoQ10 containing intermediate product includes passing the second CoQ10 containing intermediate product through a second chromatographic column to obtain a third CoQ10 containing intermediate product ([0013]).  
ECU teaches obtaining the purified CoQ10 product based on the third CoQ10 containing intermediate product ([0013]).  
ECU teaches purifying the third CoQ10 containing intermediate product to obtain the purified CoQ10 product comprises crystallization of the third CoQ10 containing intermediate product ([0027]).  ECU teaches the crystallization of the third CoQ10 containing intermediate product includes at least one of solvent-out crystallization ([0038]). 
In regard to claim 3, ECU teaches the purity of CoQ10 is greater than 98% ([0022]; [0036]).  ECU does not explicitly teach the purity is greater than 99.7%.
As the purity of CoQ10 is a variable that can be modified, among others, by adjusting column materials, flow rate, eluent identities, crystallization techniques, the precise coating purity would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made.  As such, without showing unexpected results, the claimed purity cannot be considered critical.  Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the column In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
In regard to claim 6, ECU teaches passing a CoQ10 containing crude product through a first chromatographic column to obtain a first CoQ10 containing intermediate product includes loading the CoQ10 containing crude product into the first chromatographic column ([0010]).  ECU teaches eluting the first chromatographic column with a first eluent ([0011]).  ECU teaches collecting a first CoQ10 containing eluate from the first chromatographic column to obtain the first CoQ10 containing intermediate product ([0011]). 
In regard to claim 9, ECU teaches dissolving the second CoQ10 containing intermediate product with a third solvent ([0012], dissolve the crystals with an organic solvent D).  ECU teaches loading the dissolved second CoQ10 containing intermediate product into the second chromatographic column ([0013]).  ECU teaches collecting a second CoQ10 containing eluate from the second chromatographic column ([0013]).  ECU teaches concentrating the second CoQ10 containing eluate to obtain the third CoQ10 containing intermediate product ([0013]). 
In regard to claim 10, ECU teaches the third solvent is acetone ([0017]).  ECU teaches at least one of alcohol ([0017], ethanol). ECU does not teach a mixture of solvents and does not teach 40-90% by volume.  ECU teaches in a separate embodiment of solvents that there are mixtures of solvents ([0029]-[0030]).  ECU teaches varied volume ratios ([0029]-[0030]).  It would be obvious to one of ordinary skill in the art at the time the invention was effectively 
In regard to claim 11, ECU teahces the second eluate is petroleum ether, diethyl ether mixture or hexane, ethyl acetate with specific volume ratios ([0018]).  ECU teaches in a separate embodiment water ([0014]). 
ECU does not teach the second eluate is a reverse phase eluent and comprises 
It would be obvious to one of ordinary skill in the art at the time the invention was effectively filed to create a mixture of solvents with desired volume percentages in order to create a solvent which performs desired functions, at a desired cost, and achieves desired purity levels.  
In regard to claims 21-22 and 25, ECU does not explicitly teach the steps of claims 21, 22, and 25.  However, these steps are simply the duplication of the process steps previously claimed.  Mere duplication of steps has no patentable significance, unless a new and unexpected result is produced, since it involves only routine skill in the art.  One of ordinary skill in the art at the time the invention was effectively filed would be motivated to repeat process steps until desired purity and yield is achieved. 
In regard to claim 29, ECU teaches the crystallization of the third CoQ10 containing intermediate product includes at least one of solvent-out crystallization ([0038]).
In regard to claim 30, ECU teaches the limitations as noted above.  Further, ECU teaches the at least one chromatographic columns includes a normal-phase or reverse-phase column ([0010]-[0019]). 
Claims 4, 7, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over CN20102938583 by East China University of Sci and Tech (ECU), as noted above, in view of U.S. Patent Publication No. 2017/0209812 by Dlugasch et al. (Dlugasch). 
In regard to claim 4, modified ECU teaches the limitations as noted above.  Further, ECU teaches the first chromatographic column is an adsorption resin ([0010]).  ECU teaches the first chromatography column is a HZ series nonpolar adsorption resin ([0019]).  ECU teaches the first chromatography column resin is selected based on desorption, good stability, industrial production, environmental mitigation, and easy solvent recycling ([0021]).  ECU teahces an HZ820, HZ830 resins ([0038]; [0040]).  ECU teaches the second chromatographic column is silica gel ([0012]).  
ECU does not explicitly teach the first chromatographic column is normal phase and the second chromatographic column is reverse phase. 
Dlugasch teaches chromatography systems with normal phase and reversed phase chromatography columns in varied orders ([0039]).  Dlugasch teaches combination of columns can be combined in any order ([0039]).  
It would be obvious to one of ordinary skill in the art at the time the invention was effectively filed to utilize a normal phase first chromatographic column and a reverse phase second chromatographic column, as taught by Dlugasch, in the method of modified ECU in order to achieve desired separation purity, yield, cost effectiveness, and other desired parameters. 
In regard to claim 7, modified ECU teaches the limitations as noted above.  Further, ECU teaches the first eluent includes a solvent ([0011], organic solvent C; [0016], acetone or ethyl 
It would be obvious to one of ordinary skill in the art at the time the invention was effectively filed to create a mixture of solvents with desired volume percentages in order to create a solvent which performs desired functions, at a desired cost, and achieves desired purity levels.
Dlugasch teaches chromatography systems with normal phase and reversed phase chromatography columns in varied orders ([0039]).  Dlugasch teaches combination of columns can be combined in any order ([0039]).  
It would be obvious to one of ordinary skill in the art at the time the invention was effectively filed to utilize a normal phase eluent, as taught by Dlugasch, in the method of modified ECU in order to achieve desired separation purity, yield, cost effectiveness, and other desired parameters. 
In regard to claim 31, modified ECU teaches the limitations as noted above.  Further, ECU teaches the second solvent includes at least one of ethyl acetate ([0018]). 
ECU does not teach the first solvent includes one of the compositions listed.  ECU teaches in separate embodiments a solvent is hexane ([0018]).  
It would be obvious to one of ordinary skill in the art at the time the invention was effectively filed to create a mixture of solvents with desired volume percentages in order to create a solvent which performs desired functions, at a desired cost, and achieves desired purity levels.
Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over CN20102938583 by East China University of Sci and Tech (ECU), as noted above, in view of US Patent Publication No. 20110137084 by Berl et al. (Berl).
In regard to claim 32, modified ECU teaches the limitations as noted above.  ECU does not explicitly teach an operating pressure of 3 to 300 bar.  Berl teaches a method of purifying CoQ10 (abstract).  Berl teaches the method of chromatographic separation can be performed over a wide pressure range from 1 bar to 100 bar; particularly 5 bar ([0037]).  One of ordinary skill in the art at the time the invention was effectively filed would be motivated to operate within the desired pressure range as this is a known pressure range within the field of chromatographic purifications, specifically relating to CoQ10. 
Response to Arguments 
Applicant's arguments filed 12/8/21 have been fully considered but they are not persuasive. 
In regard to the Applicant’s argument that claim 1 is not anticipated because ECU does not teach crystallization including at least one of vacuum insulation crystallization, solvent out crystallization, ultrasound crystallization, or continuous crystallization; paragraph 38 of ECU does not teach solvent out crystallization; ECU teaches in paragraphs 27, 32, 36, 38, and 40 teaches steps that do not read on solvent out crystallization; solvent out crystallization requires reducing the solubility of solute in the original solvent so as to precipitate crystals by adding another solvent as noted in paragraph 129 of the instant specification, the Examiner does not find this persuasive. In regard to the Applicant’s argument amended claim 1 is directed towards crystallization of the third product, the Examiner does not find this persuasive. 
The Examiner notes that the rejection is now directed towards a 103 rejection rather than a 102. 
As noted above: ECU teaches purifying the third CoQ10 containing intermediate product to obtain the purified CoQ10 product comprises crystallization of the third CoQ10 containing intermediate product ([0027]).  ECU teaches the crystallization of the third CoQ10 containing intermediate product includes at least one of solvent-out crystallization ([0038]). 
The term solvent out crystallization is not explicitly defined in the instant specification.  Paragraph [0129], Example 3 provides some details of solvent out crystallization.  This paragraph does not require reducing the solubility of solute.  The claims do not require reducing the solubility.  The claims do not require adding another solvent.  
In regard to the Applicant’s argument Dlugasch does not teach crystallization, the Examiner does not find this persuasive. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA M PEO whose telephone number is (571)272-9958.  The examiner can normally be reached on 9 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 
/KARA M PEO/Primary Examiner, Art Unit 1777